Exhibit 10.30

ARTHUR J. GALLAGHER & CO.

EMPLOYEE STOCK PURCHASE PLAN

– CONFORMED THROUGH AMENDMENT NO. 3 –

1. Purpose. The purpose of the Arthur J. Gallagher & Co. Employee Stock Purchase
Plan (the “Plan”) is to provide employees of Arthur J. Gallagher & Co., a
Delaware corporation (the “Company”), and its Subsidiary Companies (as defined
below) the opportunity to participate in the ownership of the Company and to
encourage increased efforts to promote the best interests of such companies by
permitting eligible employees to purchase shares of common stock, one dollar
($1.00) par value, of the Company (“Common Stock”) at below-market prices. The
Plan is intended to qualify as an “employee stock purchase plan” under section
423 of the Internal Revenue Code of 1986, as amended (the “Code”). For purposes
of the Plan, the term “Subsidiary Companies” shall mean all corporations which
are subsidiary corporations (within the meaning of section 424(f) of the Code)
and of which the Company is the common parent. The Company and its Subsidiary
Companies that, from time to time, are designated by the Company to participate
in the Plan are sometimes hereinafter called collectively the “Participating
Companies.”

2. Eligibility. Participation in the Plan shall be open to each employee of a
Participating Company who has satisfied each of the following conditions (an
“Eligible Employee”):

(a) such employee has been continuously employed by the Participating Companies
for at least three months;

(b) such employee’s customary employment is for more than 20 hours per week; and

(c) such employee’s customary employment is for more than five months per
calendar year.

No right to purchase Common Stock hereunder shall accrue under the Plan in favor
of any person who is not an Eligible Employee as of the first day of a Purchase
Period (as defined in Section 3).

No Eligible Employee shall acquire a right to purchase Common Stock hereunder if
(i) immediately after receiving such right, such employee would own 5% or more
of the total combined voting power or value of all classes of stock of the
Company or any Subsidiary Company (including any stock attributable to such
employee under section 424(d) of the Code), (ii) for any calendar year such
right would permit such employee to purchase Common Stock under any employee
stock purchase plan of the Company or its Subsidiary Companies which is
qualified under section 423 of the Code, and which, when aggregated, would have
a Fair Market Value (as determined on the first day of the Purchase Period (as
hereinafter defined) in which such right is granted) in excess of $25,000 or
such other amount as may be specified under section 423 of the Code, or
(iii) for any calendar year such right would permit such employee to purchase
more than 2,000 shares of Common Stock hereunder.



--------------------------------------------------------------------------------

The maximum number of shares that may be purchased by any Eligible Employee
during any Purchase Period shall not exceed the whole number of shares of Common
Stock determined by dividing $25,000 by the Fair Market Value (determined in
accordance with Section 5) of a share of Common Stock on the first day of the
Purchase Period.

3. Effective Date of Plan; Purchase Periods. The Plan shall become effective on
July 1, 2003 (the “Effective Date”). The Plan shall cease to be effective
unless, within 12 months before or after the date of its adoption by the Board
of Directors of the Company (the “Board”), it has been approved by the
shareholders of the Company. Eligible Employees shall be permitted to purchase
shares of Common Stock at the end of the three-month Purchase Periods offered
during the term of the Plan. The first “Purchase Period” under the Plan shall be
the period beginning on the Effective Date and ending on the last day of the
calendar quarter in which the Effective Date occurs and shall be followed
thereafter by successive three-month Purchase Periods which shall begin on the
first day of the following calendar quarter and end on the last day of such
calendar quarter.

4. Basis of Participation. Subject to compliance with applicable rules
prescribed by the Committee (as defined in Section 11), each Eligible Employee
shall be entitled to enroll in the Plan as of the first day of any Purchase
Period which begins on or after such employee has become an Eligible Employee.

To enroll in the Plan, an Eligible Employee shall make a request to the Company
or its designated agent at the time and in the manner specified by the
Committee, specifying the amount of payroll deduction to be applied to the
Compensation, as defined below, that is paid to the employee by his or her
employer while the employee is a participant in the Plan. The amount of each
payroll deduction specified in such request for each such payroll period shall
be a whole percentage of a participant’s Compensation, unless otherwise
determined by the Committee to be a whole dollar amount, in either case not to
exceed 15%, or such lesser percentage as may be determined by the Committee, of
the Compensation paid to the Participant during the Purchase Period by any of
the Participating Companies. Subject to compliance with applicable rules
prescribed by the Committee, the request shall become effective on the first day
of the Purchase Period following the election period during which the Company or
its designated agent receives such request. For purposes of the Plan, a
participant’s “Compensation” shall have the same meaning as set forth in the
Company’s 401(k) retirement plan, as in effect from time to time, but shall
exclude any compensation payable in the form of Company stock, including without
limitation any compensation received by the participant upon the issuance or
vesting of restricted stock, restricted stock unit or bonus stock awards or upon
the exercise of stock options.

Payroll deductions shall be made for each participant in accordance with such
participant’s request until such participant’s participation in the Plan
terminates, such participant’s payroll deductions are suspended, such
participant’s request is revised or the Plan terminates, all as hereinafter
provided.

 

2



--------------------------------------------------------------------------------

Following his or her enrollment in the Plan, a participant may change the amount
of his or her payroll deduction effective as of the first day of any Purchase
Period by so directing the Company or its designated agent at the time and in
the manner specified by the Committee. A participant may not change the amount
of his or her payroll deduction effective as of any date other than the first
day of a Purchase Period, except that a participant may elect to suspend his or
her payroll deductions under the Plan as provided in Section 7.

Payroll deductions for each participant shall be credited to a purchase account
established on behalf of the participant on the books of the participant’s
employer or such employer’s designated agent (a “Purchase Account”). At the end
of each Purchase Period, the amount in each participant’s Purchase Account will
be applied to the purchase of the number of whole and fractional shares of
Common Stock determined by dividing such amount by the Purchase Price (as
defined in Section 5) for such Purchase Period. No interest shall accrue at any
time for any amount credited to a Purchase Account of a participant.

The Committee may, in its discretion, establish additional procedures whereby
Eligible Employees may participate in the Plan by means other than payroll
deduction. Such other methods of participating shall be subject to such rules
and conditions as the Committee may establish. The Committee may at any time
amend, suspend or terminate any participation procedures established pursuant to
this paragraph without prior notice to any participant or Eligible Employee.

5. Purchase Price. The purchase price (the “Purchase Price”) per share of Common
Stock hereunder for any Purchase Period shall be the lesser of (i) 95% of the
Fair Market Value of a share of Common Stock on the first day of such Purchase
Period and (ii) 95% of the Fair Market Value of a share of Common Stock on the
last day of such Purchase Period. If such sum results in a fraction of one cent,
the Purchase Price shall be increased to the next higher full cent. For purposes
of the Plan, the “Fair Market Value” of a share of Common Stock on a given day
shall be the closing transaction price of a share of Common Stock as reported on
the New York Stock Exchange on the date as of which such value is being
determined or, if there shall be no reported transactions on such date, on the
next preceding date for which a transaction was reported. In no event, however,
shall the Purchase Price be less than the par value of a share of Common Stock.

6. Purchase Accounts and Certificates. The Common Stock purchased by each
participant shall be posted to such participant’s Purchase Account as soon as
practicable after, and credited to such participant’s Purchase Account as of,
the last day of each Purchase Period. Except as provided in Section 7 and
Section 8, a participant will be issued his or her shares when his or her
participation in the Plan is terminated pursuant to Section 7(b), the Plan is
terminated or upon request, but, in the last case, only in whole shares.

 

3



--------------------------------------------------------------------------------

After the close of each Purchase Period, information will be made available to
each participant regarding the entries made to such participant’s Purchase
Account, the number of shares of Common Stock purchased and the applicable
Purchase Price. In the event that the maximum number of shares of Common Stock
are purchased by the participant for the Purchase Period and cash remains
credited to the participant’s Purchase Account, such cash shall be delivered as
soon as practicable to such participant. For purposes of the preceding sentence,
the maximum number of shares of Common Stock that may be purchased by a
participant for a Purchase Period shall be determined under Section 2.

The Committee may permit or require that shares be deposited directly with a
broker designated by the Committee or to a designated agent of the Company, and
the Committee may use electronic or automated methods of share transfer. The
Committee may require that shares be retained with such broker or agent for a
designated period of time and/or may establish other procedures to permit
tracking of disqualifying dispositions of such shares.

7. Suspension and Termination of Participation. (a) Suspension of Payroll
Deductions. A participant may elect at the time and in the manner specified by
the Committee to suspend his or her participation in the Plan, provided such
election is received by the Company or its designated agent prior to the date
specified by the Committee for suspension of participation with respect to the
Purchase Period for which such suspension is to be effective. Upon any
suspension of participation, the participant’s payroll deductions shall cease,
and if the participant elects, the cash credited to such participant’s Purchase
Account on the date of such suspension shall be delivered as soon as practicable
to such participant. If the participant does not elect to receive such cash,
such cash shall be applied to the purchase of shares of Common Stock, as
described in Sections 4, 5 and 6 hereof. A participant who elects to suspend
participation in the Plan shall be permitted to resume participation in the next
following Purchase Period by making a new request to participate at the time and
in the manner described in Section 4 hereof.

(b) Termination of Participation. If the participant dies, terminates employment
with the Participating Companies for any reason, including a termination due to
disability or retirement, or otherwise ceases to be an Eligible Employee, such
participant’s participation in the Plan shall immediately terminate. Upon such
terminating event, the cash credited to such participant’s Purchase Account on
the date of such termination shall be delivered as soon as practicable to such
participant or his or her legal representative, as the case may be, and
certificates for the number of full shares of Common Stock held for his or her
benefit, and the cash equivalent for any fractional share so held, shall be
delivered to the participant or his or her legal representative, as the case may
be, as soon as practicable after such termination.

(c) Suspension Upon 401(k) Hardship Withdrawal. If a participant makes a
hardship withdrawal from any retirement plan with a cash or deferred arrangement
qualified under section 401(k) of the Code, which plan is sponsored, or
participated in, by the participant’s employer, such participant’s payroll
deductions under the Plan shall be automatically suspended for a period of six
months from the date of such withdrawal. The balance of such participant’s
Purchase Account shall be applied to purchase shares of Common Stock on the next
purchase date, except to the extent the participant elects to receive the cash
credited to his or her Purchase Account in accordance with Section 7(a). After
the expiration of such six-month period, the participant may resume his or her
payroll deductions in accordance with Section 4.

 

4



--------------------------------------------------------------------------------

(d) Leaves of Absence. A participant who ceases active service with the
Participating Companies by reason of an approved leave of absence, including a
leave of absence due to a short-term disability, shall continue participating in
the Plan until the earlier of (i) the date such participant elects to suspend
his or her participation in accordance with Section 7(a) or (ii) the first day
of the next Purchase Period, if the participant has not resumed active service
with a Participating Company on or before such day.

8. Termination or Amendment of the Plan. The Company, by action of the Board,
may terminate the Plan at any time, in which case notice of such termination
shall be given to all participants, but any failure to give such notice shall
not impair the effectiveness of the termination.

Without any action being required, the Plan shall terminate in any event when
the maximum number of shares of Common Stock to be sold under the Plan (as
provided in Section 12) has been purchased. If at any time the number of shares
of Common Stock remaining available for purchase under the Plan are not
sufficient to satisfy all then-outstanding purchase rights, the Board or
Committee may determine an equitable basis of apportioning available shares of
Common Stock among all participants.

Upon termination of the Plan, one or more certificates for the number of full
shares of Common Stock held for each participant’s benefit and the cash
equivalent of any fractional share so held shall be delivered to such
participant as soon as practicable after the Plan terminates, and, except as
otherwise provided in Section 14, the cash, if any, credited to such
participant’s Purchase Account, shall also be distributed to such participant as
soon as practicable after the Plan terminates.

The Board, or a committee designated by the Board (which may include the
Committee), may amend the Plan from time to time in any respect for any reason;
provided, however, that no such amendment shall increase the maximum number of
shares of Common Stock which may be purchased under the Plan unless such
increase is approved by the shareholders of the Company in accordance with
section 423 of the Code.

9. Non-Transferability. Rights acquired under the Plan are not transferable and
may be exercised only by a participant.

10. Shareholder’s Rights. No Eligible Employee or participant shall by reason of
the Plan have any rights of a shareholder of the Company until he or she shall
acquire a share of Common Stock as herein provided.

 

5



--------------------------------------------------------------------------------

11. Administration of the Plan. The Plan shall be administered by a committee
(the “Committee”) designated by the Board. The Committee shall have full power
and authority to: (i) interpret and administer the Plan and any instrument or
agreement entered into under the Plan; (ii) establish such rules and regulations
and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (iii) make any other determination and take any
other action that the Committee deems necessary or desirable for administration
of the Plan. Decisions of the Committee shall be final, conclusive and binding
upon all persons, including the Company, any participant and any other employee
of the Company.

The Plan shall be administered so as to ensure that all participants have the
same rights and privileges as are provided by section 423(b)(5) of the Code.

12. Maximum Number of Shares. The maximum number of shares of Common Stock which
may be purchased under the Plan is 4,000,000, subject to adjustment as
hereinafter set forth. Shares of Common Stock sold hereunder may be treasury
shares, authorized and unissued shares, shares purchased in the open market (on
an exchange or in negotiated transactions) or any combination thereof.

13. Changes in the Company’s Capital Structure. In the event of any stock split,
stock dividend, recapitalization, reorganization, merger, consolidation,
combination, exchange of shares, liquidation, spin-off or other similar change
in capitalization or event, or any distribution to holders of shares of Common
Stock other than a regular cash dividend, the maximum number and class of
securities which may be purchased under this Plan, the maximum number and class
of securities that may be purchased by any participant during any Purchase
Period, and the purchase price per security shall be appropriately adjusted by
the Board. The decision of the Board regarding any such adjustment shall be
final, binding and conclusive. If any such adjustment would result in a
fractional security being available under this Plan, such fractional security
shall be disregarded.

14. Merger or Other Corporate Change. In the event of a merger or other
transaction involving the Company in which shares of Common Stock are exchanged
for stock, securities, cash or other property, each option under the Plan shall
be assumed or an equivalent option shall be substituted by the successor
corporation in such transaction, or a parent or subsidiary of such successor
corporation. The Board may elect, however, in the exercise of its sole
discretion and in lieu of such assumption or substitution, to shorten the
Purchase Period then in effect by establishing a new purchase date or to cancel
the Purchase Period and refund all amounts credited to each participant’s
Purchase Account. If the Board shortens the Purchase Period then in effect, the
Company shall make its best efforts to notify each participant of such change at
least 10 business days prior to the new purchase date, and allow participants to
elect to receive the cash credited to their Purchase Accounts in accordance with
Section 7(a).

15. Notices. Except as otherwise expressly provided herein, (i) any request,
election or notice under the Plan from an Eligible Employee or participant shall
be transmitted or delivered to the Company or its designated agent in the manner
specified by the Committee and, subject to any limitations specified in the
Plan, shall be effective when so delivered and (ii) any request, notice or other
communication from the Company or its designated agent that is transmitted or
delivered to Eligible Employees or participants shall be effective when so
transmitted or delivered.

 

6



--------------------------------------------------------------------------------

16. Compliance with Statutes and Regulations. The Plan, and the Company’s
obligation to sell and deliver shares of Common Stock hereunder, shall be
subject to all applicable federal and state laws, rules and regulations, and to
such approval by any regulatory or governmental agency as may, in the opinion of
counsel for the Company, be required.

17. Governing Law. The Plan and all determinations made hereunder and actions
taken pursuant hereto, to the extent not otherwise governed by the Code or the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

 

7